Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
by and among
CATALYTIC SOLUTIONS, INC.
and
THE INVESTOR PARTIES HERETO
dated as of
October 15, 2010

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
1. Definitions
    1  
 
       
2. Demand Registrations
    3  
 
       
3. Piggyback Registrations
    4  
 
       
4. Lock-Up Arrangements
    5  
 
       
5. Registration Procedures
    6  
 
       
6. Registration Expenses
    8  
 
       
7. Indemnification
    9  
 
       
8. Participation in Underwritten Registrations
    11  
 
       
9. Rule 144 Reporting
    11  
 
       
10. Miscellaneous
    11  

 

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of October 15, 2010, by and between Catalytic Solutions, Inc., a California
corporation (the “Company”), and each other party that is a signatory hereto
(each a “Purchaser” and collectively the “Purchasers”).
Recital
The parties have agreed to enter into this Agreement in connection with, and as
a condition to the Closing under, the Securities Purchase Agreement, dated as of
May 28, 2010, by and between the Company and the Purchasers (the “Purchase
Agreement”).
Agreement
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
1. Definitions. In addition to the terms defined elsewhere in this Agreement,
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Purchase Agreement, and (b) the following terms have
the meanings here set forth.
“1933 Act” means the Securities Act of 1933, as amended.
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Closing” means the Final Closing, as defined in the Purchase Agreement.
“Company Common Stock” means the Class B Common Stock, no par value, of the
Company.
“Company” has the meaning set forth in the preamble to this Agreement.
“Demand Registration” has the meaning set forth in Section 2.1.
“Market Price” means, on any Trading Day, the volume weighted average price per
share of Shares on a “regular way” basis on the NASDAQ Capital Market System (or
if Shares are not then listed on the NASDAQ Capital Market System, such other
securities exchange and/or quotation system on which Shares are then listed
and/or quoted).
“Note Shares” means the shares of Company Common Stock to be issued to the
holders of the Notes to be purchased pursuant to the Purchase Agreement upon the
conversion thereof.
“Offer” has the meaning set forth in Section 10.

 

 



--------------------------------------------------------------------------------



 



“Offered Securities” has the meaning set forth in Section 10.
“Person” means any individual, partnership, joint venture, corporation, limited
liability entity, trust, joint venture, unincorporated organization or other
entity (including a governmental entity).
“Piggyback Registration” has the meaning set forth in Section 3.1.
“Purchase Agreement” has the meaning set forth in the recital to this Agreement.
“Qualified Holders” mean the holders of a majority of the Registrable Securities
then outstanding.
“Registrable Securities” means (a) the Shares and (b) any equity securities of
the Company or CDTI, as applicable, issued or issuable with respect to any of
the Shares by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or similar transaction. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when
(i) they have been distributed to the public pursuant to an offering registered
under the 1933 Act, (ii) they have been sold to the public through a broker,
dealer or market maker in compliance with Rule 144 or (iii) all Registrable
Securities are then eligible for resale in a single sale without registration
and without being limited to any volume, time or manner of sale limitations
under Rule 144.
“Registration Request” has the meaning set forth in Section 10.
“Rule 144” means Rule 144 under the 1933 Act (or any successor rule then in
effect).
“Rule 145” means Rule 145 under the 1933 Act (or any successor rule then in
effect).
“SEC” means the U.S. Securities and Exchange Commission.
“Shares” means (i) prior to the Merger Closing, the Note Shares, and (ii) from
and after the Merger Closing, the shares of CDTI Common Stock to be issued in
exchange for the Note Shares pursuant to the Merger Agreement.
“Shelf Registration” has the meaning set forth in Section 2.1.
“Stockholder” has the meaning set forth in the preamble to this Agreement.
“Suspension Period” has the meaning set forth in Section 5.2.
“Trading Day” means (a) any day on which the Shares are listed or quoted and
traded on the NASDAQ Global Market or (b) if trading ceases to occur on the
NASDAQ Global Market (or any successor thereto), any Business Day.
“Violation” has the meaning set forth in Section 7.1.

 

2



--------------------------------------------------------------------------------



 



2. Demand Registrations.
2.1 Requests for Registration. At any time from and after the Final Closing, the
Qualified Holders may, subject to the terms hereof, including Section 2.2,
Section 2.4, Section 4.1 and Section 10, request registration under the 1933 Act
of all or any portion of their Registrable Securities (a “Demand Registration”).
Each request for a Demand Registration shall specify the approximate number of
Registrable Securities requested to be registered and the intended method of
distribution. Within ten days after receipt of any such request, the Company
shall give written notice of such requested registration to all other holders of
Registrable Securities and, subject to Section 2.3, shall include as part of
such Demand Registration all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within 15 days after
the receipt of the Company’s notice by such holders. If the Company is eligible
to file with the SEC a registration statement on Form S-3 (or any successor
form), the holders of a majority of the Registrable Securities which are
included in a Demand Registration may require the Company to file such Demand
Registration with the SEC for an offering on a delayed or continuous basis in
accordance with and pursuant to Rule 415 promulgated under the 1933 Act (or any
successor rule then in effect) (a “Shelf Registration”).
2.2 Limitations on Demand Registrations. The holders of the Registrable
Securities shall be entitled to request three Demand Registrations with respect
to Registrable Securities; provided, however, that a Demand Registration
requested pursuant to this Agreement shall not be deemed to have been effected
for purposes of this Section 2.2 unless (i) it has been declared effective by
the SEC (or becomes automatically effective upon filing with the SEC), (ii) it
has remained effective for the period set forth in Section 5.2, (iii) holders of
Registrable Securities included in such registration have not withdrawn
sufficient Registrable Securities from such registration such that the remaining
holders of Registrable Securities requesting registration would not have been
able to request registration under the provisions of Section 2.1, and (iv) the
offering of Registrable Securities pursuant to such registration is not subject
to any stop order, injunction or other order or requirement of the SEC or other
applicable governmental entity.
2.3 Priority on Demand Registrations. The Company shall not include in any
Demand Registration any securities that are not Registrable Securities without
the prior written consent of the Qualified Holders. If a Demand Registration is
an underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities requested to
be included in such offering, and if permitted hereunder, other securities
requested to be included in such offering, exceeds the number of securities
which can be sold therein without adversely affecting the marketability of the
offering and within a price range acceptable to the holders of a majority of the
Registrable Securities requested to be registered, the Company shall first
include in such registration, prior to the inclusion of any securities which are
not Registrable Securities, the Registrable Securities requested to be included
which in the opinion of such underwriters can be sold without adversely
affecting the marketability of the offering, pro rata among the respective
holders thereof on the basis of the amount of Registrable Securities owned by
each such requesting holder.

 

3



--------------------------------------------------------------------------------



 



2.4 Restrictions on Registration. The Company shall not be obligated to effect
any Demand Registration within 90 days after the effective date of a previous
Demand Registration. The Company may postpone for up to 45 days the filing or
the effectiveness of a registration statement for a Demand Registration if the
Company furnishes to the Qualified Holders a certificate of the Company signed
by the Chief Financial Officer of the Company stating that such Demand
Registration would reasonably be expected to have a material adverse effect on
any proposal or plan by the Company to engage in any material financing,
acquisition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer, reorganization or other significant
transaction; provided, that, in such event, the holders of Registrable
Securities initially requesting such Demand Registration shall be entitled to
withdraw such request and, if such request is withdrawn, such Demand
Registration shall not count as one of the permitted Demand Registrations
hereunder; and provided, further, that the Company may not exercise its right to
defer the filing or effectiveness of a registration statement for a Demand
Registration more than once in any 12-month period.
2.5 Selection of Underwriters. The holders of a majority of the Registrable
Securities included in any Demand Registration shall have the right to select
the investment banker(s) and/or manager(s) to administer the offering in
connection with any Demand Registration, subject to the approval of the Company
(which approval shall not be unreasonably withheld or delayed).
3. Piggyback Registrations.
3.1 Right to Piggyback. Whenever the Company proposes to register any of its
securities under the 1933 Act (for its own account or for the account of any
other holder of its securities) (other than pursuant to (i) a Demand
Registration which shall be governed by Section 2 or (ii) a registration related
solely to employee benefit plans or a Rule 145 transaction), and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Company shall give prompt written
notice to all holders of Registrable Securities of its intention to effect such
a registration and, subject to the terms hereof, including Section 10, shall
include in such registration all Registrable Securities with respect to which
the Company has received written requests for inclusion therein within 21 days
after such holders receive the Company’s notice.
3.2 Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number of
securities which can be sold therein without adversely affecting the
marketability of the offering, the Company shall include in such registration
(a) first, the securities that the Company proposes to sell, (b) second, the
Registrable Securities requested to be included in such registration, pro rata
among the respective holders thereof on the basis of the amount of Registrable
Securities owned by each such requesting holder and (c) third, other securities
requested to be included in such registration. Notwithstanding the foregoing,
the holders of Registrable Securities shall be entitled to include in any such
registration of the Company’s securities at least 20% of the aggregate amount of
securities registered in such registration.

 

4



--------------------------------------------------------------------------------



 



3.3 Priority on Other Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities other than holders of Registrable Securities, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number of
securities which can be sold in such offering without adversely affecting the
marketability of the offering, the Company shall include in such registration
(a) first, the securities requested to be included therein by the holders
requesting such registration and the Registrable Securities requested to be
included in such registration, pro rata among the holders of all such securities
(including the securities of the requesting holders and the holders of
Registrable Securities) on the basis of the number of securities of the Company
owned by each such holder and (b) second, other securities requested to be
included in such registration; provided, however, that in no event shall the
Company grant to any third party, after the date hereof, registration rights
that have a higher priority than the demand and piggyback registration rights
applicable to Registrable Securities.
3.4 Selection of Underwriters. The Company shall have the right to select the
investment banker(s) and/or manager(s) to administer the offering in connection
with any Piggyback Registration.
4. Lock-Up Arrangements.
4.1 Holders of Registrable Securities. No holder of Registrable Securities shall
effect any public sale or distribution (including sales pursuant to Rule 144) of
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such securities, during (i) the 180-day period
beginning on the date of the Closing (except as part of a Demand Registration or
a Piggyback Registration pursuant to this Agreement) and (ii) the 90-day period
beginning on the effective date of any Demand Registration or Piggyback
Registration in which Registrable Securities are included (except as part of
such registration), unless (x) the underwriters managing the registered public
offering, in the case of an underwritten public offering, or (y) the Company, in
the case of a non-underwritten public offering, otherwise agree; provided, that
no holder of Registrable Securities shall be subject to the restrictions of
clause (ii) of this Section 4.1 unless all of the Company’s executive officers
and directors and all holders holding in excess of 5% of its outstanding equity
securities are subject to restrictions no less restrictive than those referred
to in this Section 4.1.
4.2 The Company. The Company shall not effect any public sale or distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the period beginning on the effective
date of any registration statement in which the holders of Registrable
Securities are participating and ending on the earlier of (x) the date on which
all Registrable Securities registered on such registration statement are sold
and (y) 90 days after the effective date of such registration statement, unless
in each case (i) the underwriters managing the registered public offering, in
the case of an underwritten public offering, or (ii) the holders of a majority
of the Registrable Securities participating in such public offering, in the case
of a non-underwritten public offering, otherwise agree.

 

5



--------------------------------------------------------------------------------



 



5. Registration Procedures. Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, the Company shall effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Company shall as expeditiously as possible:
5.1 prepare and file (not later than, in the case of a request for a Demand
Registration, 30 days following such request) with the SEC a registration
statement and such amendments and supplements as may be necessary with respect
to such Registrable Securities and use its commercially reasonable efforts to
cause such registration statement to become effective; provided that before
filing a registration statement or prospectus or any amendments or supplements
thereto, the Company shall furnish to counsel selected by the holders of a
majority of the Registrable Securities being registered copies of such documents
proposed to be filed with an adequate opportunity for review and comment by such
counsel;
5.2 notify each holder of Registrable Securities of the effectiveness of each
registration statement filed hereunder and prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period of not less than 180 days (or until the
distribution described in the registration statement has been completed) (or, in
the case of a Shelf Registration, a period ending on the earlier of the date on
which all Registrable Securities covered by such registration statement (i) have
been sold or (ii) are then eligible for resale in a single sale without
registration and without being limited to any volume, time or manner of sale
limitations under Rule 144) and to comply with the provisions of the 1933 Act
with respect to the disposition of securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement;
provided, however, that at any time, upon written notice to the participating
holders of Registrable Securities and for a period not to exceed 45 days
thereafter (the “Suspension Period”), the Company may suspend the use or
effectiveness of any registration statement (and the holders of Registrable
Securities participating in such offering shall not offer or sell any
Registrable Securities pursuant to such registration statement during the
Suspension Period) if the Company reasonably believes that the Company may, in
the absence of such suspension hereunder, be required under state or federal
securities laws to disclose any corporate development the disclosure of which
could reasonably be expected to have a material adverse effect upon the Company,
its stockholders, a significant transaction or event involving the Company, or
any negotiations, discussions, or proposals directly relating thereto. No more
than two such Suspension Periods shall be permitted to occur in any 12-month
period. In the event that the Company shall exercise its rights hereunder to
effect a Suspension Period, the applicable time period during which the
registration statement is to remain effective shall be extended by a period of
time equal to the duration of the Suspension Period;
5.3 furnish to each seller of Registrable Securities such number of copies of
such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus) and such other documents as such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;

 

6



--------------------------------------------------------------------------------



 



5.4 register or qualify such Registrable Securities under such other securities
or blue sky laws of such jurisdictions as the holders of Registrable Securities
shall reasonably request and do any and all other acts and things that may be
necessary or reasonably advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller; provided, however, that the Company shall not be required to (a) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subsection, (b) subject itself to taxation in
any such jurisdiction or (c) consent to general service of process in any such
jurisdiction;
5.5 promptly notify each seller of such Registrable Securities, at any time when
a prospectus relating thereto is required to be delivered under the 1933 Act, of
the happening of any event as a result of which the prospectus included in the
registration statement relating to such Registrable Securities contains an
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein not misleading, and, at the request of
any such seller, the Company shall prepare a reasonable number of copies of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the sellers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein not misleading, in which event the period
mentioned in Section 5.2 shall be extended by the length of the period from and
including the date when each seller of such Registrable Securities shall have
received such notice to the date on which each such seller has received the
copies of the supplemented or amended prospectus contemplated under this
Section 5.5;
5.6 cause all such Registrable Securities to be listed on each securities
exchange and/or quotation system on which similar securities issued by the
Company are then listed and/or quoted;
5.7 provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;
5.8 enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;
5.9 make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement, and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement, in each case as is
necessary or reasonably advisable (in the reasonable judgment of the requesting
party) to enable such seller or underwriter to exercise their due diligence
responsibilities and defenses under the 1933 Act;

 

7



--------------------------------------------------------------------------------



 



5.10 otherwise comply with all applicable rules and regulations of the SEC, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company’s first full calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder;
5.11 in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any securities
included in such registration statement for sale in any jurisdiction, the
Company shall use its commercially reasonable efforts promptly to obtain the
withdrawal of such order;
5.12 obtain a cold comfort letter from the Company’s independent accountants in
customary form and covering such matters of the type customarily covered by cold
comfort letters as a seller of Registrable Securities or the underwriters, if
any, may reasonably request;
5.13 furnish, at the request of any underwriter on the date the Registrable
Securities are delivered to the underwriters for sale pursuant to such
registration, an opinion, dated such date, of counsel representing the Company
for the purposes of such registration, addressed to the underwriters covering
such legal matters with respect to the registration in respect of which such
opinion is being given as the underwriters may reasonably request and are
customarily included in such opinions;
5.14 use its commercially reasonable efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental entities or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Registrable
Securities; and
5.15 take such other actions as are necessary or reasonably advisable in order
to facilitate and/or expedite the registration and disposition of any
Registrable Securities pursuant to the terms of this Agreement.
6. Registration Expenses. All expenses incident to the Company’s performance of
or compliance with this Agreement (whether with respect to a Demand Registration
or Piggyback Registration), including, without limitation, all registration and
filing fees (including the fees of the National Association of Securities
Dealers, Inc. and the SEC’s registration fees), fees of any transfer agent and
registrar, fees and expenses of compliance with securities or blue sky laws,
printing expenses, “road show” or other marketing expenses, fees and
disbursements of counsel for the Company, fees and disbursements of one counsel
chosen by the holders of a majority of the Registrable Securities included in
such registration, fees and expenses of the Company’s independent registered
public accounting firm (including the fees and expenses of any comfort letters
required by or incident to the performance and compliance with this Agreement),
fees and expenses of underwriters (excluding discounts and commissions
attributable to the Registrable Securities included in such registration), the
Company’s internal expenses and the expenses and fees for listing the securities
to be registered on each securities exchange or quotation system on which
similar securities issued by the Company are then listed or quoted, shall be
borne by the Company.

 

8



--------------------------------------------------------------------------------



 



7. Indemnification.
7.1 In connection with any Demand Registration or Piggyback Registration, the
Company agrees to indemnify, to the extent permitted by law, each holder of
Registrable Securities, the partners or officers, employees, directors and
representatives of such holder, and each Person who controls (within the meaning
of the 1933 Act) such holder against all losses, claims, damages, liabilities
and expenses incurred by such party arising out of, based upon or caused by any
of the following statements, omissions or violations (each, a “Violation”):
(i) any untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto, (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or (iii) any violation or alleged violation by the Company of the 1933 Act,
the 1934 Act, any state securities laws or any rule or regulation promulgated
under the 1933 Act, the 1934 Act or any state securities laws; and the Company
will reimburse each such holder, each of its partners, officers, employees,
directors and representatives, and each Person controlling such holder for any
legal or other expenses reasonably incurred, as such expenses are incurred, by
any of them in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the Company shall not be
liable in any such case for any such loss, claim, damage, liability or action to
the extent that it is caused by a Violation that is based on, and occurs in
reliance upon and in conformity with, any information furnished in writing to
the Company by such holder stated to be specifically for use in such
registration. In connection with an underwritten offering, the Company shall
indemnify such underwriters, their partners, officers, directors, employees,
representatives and each Person who controls (within the meaning of the 1933
Act) such underwriters to the same extent as provided above with respect to the
indemnification of the holders of Registrable Securities.
7.2 In connection with any Demand Registration or Piggyback Registration in
which a holder of Registrable Securities is participating, each such holder
shall indemnify, to the extent permitted by law, the Company, its directors,
officers, any other holder selling securities in such Demand Registration or
Piggyback Registration, and each Person who controls (within the meaning of
the 1933 Act) the Company against all losses, claims, damages, liabilities and
expenses caused by any Violation, but only to the extent that such Violation is
based on, and occurs in reliance upon and in conformity with, any information
furnished in writing by such holder to the Company stated to be specifically for
use in such registration; and such holder will reimburse the Company and each
such Person for any legal or other expenses reasonably incurred, as such
expenses are incurred, by any of them in connection with investigating or
defending any such loss, claim, damage, liability or expense; provided, that,
the obligation to indemnify shall be individual, not joint and several, for each
holder.

 

9



--------------------------------------------------------------------------------



 



7.3 Any Person entitled to indemnification hereunder shall (a) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party’s ability to defend
such claim), and (b) unless in the reasonable judgment of any indemnified party
a conflict of interest between such indemnified and indemnifying parties exists
with respect to such claim, permit such indemnifying party to assume the defense
of such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without the
indemnifying party’s consent (but such consent shall not be unreasonably
withheld). An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim shall be obligated to pay the fees and expenses of
one counsel (but not more than one) for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
(with advice of counsel) of any indemnified party a conflict of interest may
exist between such indemnified party and any other of such indemnified parties
with respect to such claim. No indemnifying party shall, without the consent of
such indemnified party (which consent shall not be unreasonably withheld),
effect any settlement of any pending or threatened proceeding in respect of
which such indemnified party is a party and indemnity has been sought hereunder
by such indemnified party, unless such settlement includes an unconditional
release of such indemnified party and its affiliates from all liability for
claims that are the subject matter of such proceeding.
7.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of any
indemnified party or any partner, officer, employee, director, representative or
controlling Person of such indemnified party and shall survive the transfer of
Registrable Securities.
7.5 If the indemnification provided for under this Agreement is unavailable to
an indemnified party hereunder in respect of any losses, liabilities, claims,
damages and expense referred to herein, then the indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and indemnified parties in connection
with the actions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault of such indemnifying party and indemnified parties shall be determined by
reference to, among other things, whether any Violation has been committed by,
or relates to information supplied by, such indemnifying party or indemnified
parties, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such Violation. The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding.
7.6 The parties agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined solely by pro rata allocation or any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

10



--------------------------------------------------------------------------------



 



7.7 Notwithstanding anything in this Section 7 to the contrary, in connection
with any Demand Registration or Piggyback Registration, the indemnity and
contribution obligations and liabilities of each holder of Registrable
Securities shall be limited to the net amount of proceeds received by such
holder pursuant to such registration.
8. Participation in Underwritten Registrations. No Person may participate in any
registration hereunder which is underwritten unless such Person (a) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by holders of a majority of the Registrable Securities
being registered in such registration and (b) completes and executes all
questionnaires, powers of attorney and other documents reasonably required under
the terms of such underwriting arrangements; provided, that, no holder of
Registrable Securities included in any underwritten registration shall be
required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such holder
and such holder’s intended method of distribution) or to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto, except to the extent of the indemnification provided in Section 7.
9. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the SEC which may at any time permit the sale of any
Registrable Securities to the public without registration, the Company agrees to
use commercially reasonable efforts to:
9.1 file, as and when applicable, with the SEC in a timely manner all reports
and other documents required of the Company under the 1934 Act;
9.2 if the Company is not required to file reports pursuant to the 1934 Act,
upon the request of any holder of Registrable Securities, the Company shall make
publicly available the information specified in subparagraph (c)(2) of Rule 144;
and
9.3 so long as a holder owns any Registrable Securities, to furnish to the
holder, upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 and such other reports and documents
of the Company and other information in the possession of or reasonably
obtainable by the Company as the holder may reasonably request in availing
itself of any rule or regulation of the SEC allowing the holder to sell any such
securities without registration.
10. Miscellaneous.
10.1 No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.
10.2 Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically, to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties agree and acknowledge that money
damages are not an adequate remedy for any breach of the provisions of this
Agreement and that any party may apply for specific performance and for other
injunctive relief in order to enforce or prevent violation of the provisions of
this Agreement. Notwithstanding any provision hereof to the contrary, the rights
of the Purchasers to enforce or otherwise exercise remedies hereunder shall be
subject to Section 7.12(b) of the Purchase Agreement.

 

11



--------------------------------------------------------------------------------



 



10.3 Amendments and Waivers. Notwithstanding any provision hereof to the
contrary, the provisions of this Agreement may be amended or waived only in the
manner set forth in Section 7.3 of the Purchase Agreement.
10.4 Successors, Assigns and Subsequent Holders. (a) All covenants and
agreements in this Agreement by or on behalf of any of the parties shall bind
and inure to the benefit of the respective successors and the permitted assigns
of the parties.
(b) The rights to cause the Company to register Registrable Securities pursuant
to this Agreement may be assigned (but only with all related obligations) by a
holder of Registrable Securities to a transferee of such securities.
(c) No assignment or transfer pursuant to this Section 10.4 shall be effective
unless and until (i) the Company is furnished with written notice of the name
and address of such transferee or assignee and the securities with respect to
which such registration rights are being assigned and (ii) such transferee or
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement.
10.5 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and this Agreement supersedes
all prior negotiations, agreements or understandings of the parties of any
nature, whether oral or written, relating thereto.
10.6 Notices. Any and all notices or other communications or deliveries
hereunder shall be in writing, shall be sent to the address for such notices or
communications shall be as set forth in Section 7.2 of the Purchase Agreement
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in Section 7.2 of the Purchase Agreement prior
to 18:30 (New York City time) on a Business Day, (ii) the next Business Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in Section 7.2 of the Purchase
Agreement on a day that is not a Business Day or later than 18:30 (New York City
time) and earlier than 24:00 (New York City time) on any Business Day, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.

 

12



--------------------------------------------------------------------------------



 



10.7 GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES OTHER THAN
SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAWS. EACH
PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF (i) THE
SUPREME COURT OF THE STATE OF NEW YORK, NEW YORK COUNTY, AND (ii) THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES,
AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS
NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND THE HOLDER HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.
10.8 Headings. The headings herein are for convenience only, do not constitute a
part of this Note and shall not be deemed to limit or affect any of the
provisions hereof.
10.9 Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Note shall not in
any way be affected or impaired thereby and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.
10.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute a single instrument.
[Signature Page Follows]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            Company

CATALYTIC SOLUTIONS, INC.
      By:           Name:           Title:           Purchaser

ARAN ASSET MANAGEMENT SA
      By:           Name:           Title:      

[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            Company

CATALYTIC SOLUTIONS, INC.
      By:           Name:           Title:           Purchaser

CYCAD GROUP, LLC
      By:           Name:           Title:      

[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  Company
 
                CATALYTIC SOLUTIONS, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                Purchaser
 
                EMERALD ENERGY FUND I LP
 
           
 
  By:   EEF I Management LP,    
 
      Its general partner    
 
           
 
  By:   Emerald Partners I Ltd.,    
 
      Its general partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  Company
 
                CATALYTIC SOLUTIONS, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                Purchasers
 
                ENERTECH CAPITAL PARTNERS II L.P.
 
           
 
  By:   ECP II Management L.P.,    
 
      Its general partner    
 
           
 
  By:   ECP II Management LLC,    
 
      Its general partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                ECP II INTERFUND L.P.
 
           
 
  By:   ECP II Management LLC,    
 
      Its general partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  Company
 
                CATALYTIC SOLUTIONS, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                Purchaser
 
                LANDOLT & CIE.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  Company
 
                CATALYTIC SOLUTIONS, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                Purchasers    
 
                ROCKPORT CAPITAL PARTNERS, L.P.    
 
           
 
  By:    RockPort Capital I, LLC,    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
                RP CO-INVESTMENT FUND I, L.P.     
 
           
 
  By:    RP Co-Investment Fund I GP, LLC,    
 
      Its General Partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            Company

CATALYTIC SOLUTIONS, INC.
      By:           Name:           Title:           Purchaser

SEQUOIA AGGRESSIVE GROWTH FUND
      By:           Name:           Title:      

[Signature Page to Registration Rights Agreement]

 

 